IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                             No. 98-30490
                           Summary Calendar



ROBERT KEVIN MCCARTNEY,

                                           Plaintiff-Appellant,

versus

CLYDE TERRAL; MIKE VILLARD; CLIFFORD STRIDDER;
JAMES BUCK; CHARLES WAGNER,

                                           Defendants-Appellees.

                          * * * * * * * * * *
                           __________________

                           c/w No. 98-30491
                          __________________


ROBERT KEVIN MCCARTNEY,

                                          Plaintiff-Appellant,
versus

KEITH PERKINS; JEFF CLARK; DALE PARKER; RAY DELCOMYN;
TOM RIBAUDO; CLIFFORD STRIDDER, III,

                                          Defendants-Appellees.

                      * * * * * * * * * *
                      ___________________

                        c/w No. 98-30492
                      ____________________

ROBERT KEVIN MCCARTNEY,

                                          Plaintiff-Appellant,

versus

CLIFFORD STRIDDER, III; THOMAS RIBAUDO,

                                              Defendants-Appellees.
         Nos. 98-30490, 98-30491, 98-30492, 98-30493, 98-30494
                                  -2-

                          * * * * * * * * * *
                           __________________

                           c/w No. 98-30493
                          __________________


ROBERT KEVIN MCCARTNEY,

                                               Plaintiff-Appellant,

versus

CLYDE TERRAL; MIKE VILLARD; CHARLES WAGNER;
JAMES BUCK; CLIFFORD STRIDDER,

                                                Defendants-Appellees.

                          * * * * * * * * * *
                           __________________

                            c/w No. 98-30494
                          ___________________

ROBERT KEVIN MCCARTNEY,

                                                Plaintiff-Appellant,
versus

JAMES BUCK; CHARLES WAGNER; VERNON CREECY;
WILLIAM HILTON; MIKE VILLARD; MONIQUE METOYER; JOHN DOE,

                                                Defendants-Appellees.

                           - - - - - - - - - -
             Appeal from the United States District Court
                 for the Western District of Louisiana
              USDC Nos. 98-CV-38 c/w 98-CV-39, 98-CV-40,
                         98-CV-41, 98-CV-42
                           - - - - - - - - - -
                             August 26, 1998

Before SMITH, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Nos. 98-30490, 98-30491, 98-30492, 98-30493, 98-30494
                               -3-

     Robert Kevin McCartney, Louisiana state prisoner #358987,

appeals from the district court’s dismissals of his five civil

rights complaints as frivolous pursuant to 28 U.S.C. § 1915A.

These cases have been consolidated for purposes of this appeal.

McCartney argues that the district court erred by dismissing his

complaints as repetitious and duplicative of earlier litigation.

We have reviewed the record and find no reversible error.

Because McCartney’s appeals are frivolous, they are DISMISSED.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th

Cir. R. 42.2.

     We previously warned McCartney that additional frivolous

appeals would result in the imposition of sanctions against him.

Accordingly, McCartney is BARRED from filing any pro se civil

appeal in this court without the prior written approval of an

active judge of this court.   Further, he is BARRED from filing

any pro se initial civil pleading in any court which is subject

to this court’s jurisdiction, without the advance written

permission of a judge of the forum court.    The clerk of this

court and the clerks of all federal district courts subject to

the jurisdiction of this court are directed to return to

McCartney, unfiled, any attempted submission inconsistent with

this bar.

     APPEALS DISMISSED; SANCTIONS IMPOSED.